UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Amendment No. 1 Trex Company, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 89531P-10-5 (CUSIP Number) December 31, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) xRule 13d-1(c) oRule 13d-1(d) Schedule 13G CUSIP No. 89531P-10-5 1 NAMES OF REPORTING PERSONS: Carl W. Knobloch, Jr. I.R.S. IDENTIFICATION NO: 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)o (b)x 3 SEC USE ONLY: 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States of America 5 SOLE VOTING POWER: 73,334 NUMBER OF SHARES BENEFICIALLY OWNED 6 SHARED VOTING POWER: BY EACH REPORTING 1,362,906 PERSON WITH 7 SOLE DISPOSITIVE POWER: 73,334 8 SHARED DISPOSITIVE POWER: 1,362,906 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 1,436,240 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES: o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 9.53% 12 TYPE OF REPORTING PERSON: IN Schedule 13G CUSIP No. 89531P-10-5 1 NAMES OF REPORTING PERSONS: Emily C. Knobloch I.R.S. IDENTIFICATION NO: 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)o (b)x 3 SEC USE ONLY: 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States of America 5 SOLE VOTING POWER: 0 NUMBER OF SHARES BENEFICIALLY OWNED 6 SHARED VOTING POWER: BY EACH REPORTING 980,647 PERSON WITH 7 SOLE DISPOSITIVE POWER: 0 8 SHARED DISPOSITIVE POWER: 980,647 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 980,647 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES: o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 6.50% 12 TYPE OF REPORTING PERSON: IN Schedule 13G CUSIP No. 89531P-10-5 1 NAMES OF REPORTING PERSONS: William R. Knobloch I.R.S. IDENTIFICATION NO: 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)o (b)x 3 SEC USE ONLY: 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States of America 5 SOLE VOTING POWER: 586,638 NUMBER OF SHARES BENEFICIALLY OWNED 6 SHARED VOTING POWER: BY EACH REPORTING 382,259 PERSON WITH 7 SOLE DISPOSITIVE POWER: 586,638 8 SHARED DISPOSITIVE POWER: 382,259 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 968,897 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES: o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 6.43% 12 TYPE OF REPORTING PERSON: IN SCHEDULE 13G CUSIP NO.: 89531P-10-5 Item 1(a). Name of Issuer Trex Company, Inc. Item 1(b).
